Citation Nr: 1214202	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  07-32 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from October 1978 to October 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Although, as in the instant case, a veteran's stated claim may only seek service connection for a particular psychiatric disorder, the United States Court of Appeals for Veterans Claims (Court) has held that such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, but instead makes a general claim for compensation for the difficulties posed by the veteran's mental condition.  The Board will thus consider entitlement to PTSD and all other psychiatric diagnoses raised by the record.

This case was previously before the Board in January 2011, when it reopened the Veteran's claim for service connection and remanded it in order to obtain Social Security Administration (SSA) records, to provide the Veteran with additional notice, and to attempt to independently verify the Veteran's alleged PTSD stressors.  The Board finds that all such development has been undertaken.  The Board's remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


FINDINGS OF FACT

1.  The Veteran's alleged stressor of an in-service assault does not involve fear of hostile military or terrorist activity, and it is unverified.

2.  The competent and probative evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed acquired psychiatric disorders and her military service.



CONCLUSION OF LAW

An acquired psychiatric condition, to include PTSD, was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In the instant case, correspondence dated May 2006 notified the Veteran of all of the above elements.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.  

With respect to the duty to assist, the VCAA provides that VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  VA must provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran to obtain evidence necessary to substantiate her claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim. The pertinent evidence of record includes the Veteran's personnel full personnel file received pursuant to the Board's January 2011 Remand, the Veteran's statements, certain service treatment records (STRs), SSA records, as well as VA and private treatment records.

While certain of the Veteran's STRs have been associated with the claims file, including the Veteran's service separation examination and associated report of medical history, the Veteran's full STRs are unavailable.  In January 2004, the RO sent a Personnel Information Exchange Service (PIES) request to the National Personnel Records Center (NPRC) and a letter to the Veteran requesting her service treatment records.  In February 2004, the RO received STRs for the period from May 8, 1980 to August 26, 1981.  In September 2004, the RO sent a second PIES request to the NPRC for additional STRs and the Veteran's personnel file.  In October 2004, the NPRC indicated that it had no additional medical or personnel records.  In November 2004, the RO sent another letter to the Veteran requesting STRs and personnel records.  Accordingly, in January 2005, the RO made a Formal Finding on the Unavailability of Service Records.  The Veteran was informed of this finding in January 2005.  The Board finds that additional efforts to obtain the Veteran's full STRs would be futile, and as such, the Board finds that VA has fulfilled its duty to assist in obtaining such records.

The Board notes that when records in government custody are lost or destroyed, VA has a heightened duty to consider the benefit of doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this case, only a portion of the Veteran's STRs are associated with the Veteran's claims file.  The Board has, therefore, taken note throughout this decision that VA has a heightened duty to assist the Veteran in developing her claim and to explain the bases of its decision.

The Board acknowledges that special consideration must be given to the development of claims for PTSD that are based on assault.  See Patton v. West, 12 Vet. App. 272 (1999).  In particular, the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules that must be considered.  See YR v. West, 11 Vet. App. 393, 398-99 (1998).  Accordingly, pursuant to the Board's January 2011 Remand, the Veteran was provided with a VA questionnaire in July 2011 that solicited alternative evidence that might corroborate an in-service personal assault.  The Veteran was informed that such evidence may include the following: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Examples of behavior changes following the claimed assault can also be used as relevant evidence.  To date, the Veteran has provided no such corroborating evidence.

The Board notes that the Veteran has not been provided with a VA psychiatric examination.  VA must provide a medical examination or opinion when the record: contains competent lay or medical evidence that the claimant has a current diagnosed disability; establishes that the Veteran suffered an event, injury, or disease in service, and; indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A medical examination or opinion is not necessary to decide the claim for service connection for PTSD.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed in further detail below, the credible evidence does not establish that the Veteran suffered an in-service event, injury, or disease, resulting in her PTSD.  As set forth below, the Board has found the Veteran's allegations concerning her alleged personal trauma to be contradictory, unreliable and incredible.  Additionally, the Veteran's available service treatment records do not contain any of the above-discussed factors tending to corroborate the personal assault.  See 38 C.F.R. § 3.304(f) (2011).  

In rendering this decision, the Board has considered whether a medical opinion reviewing such evidence could possibly to discern the characteristic "markers" of a personal assault.  As discussed below, the Veteran's records contain no such conceivable markers, and the Board has found the Veteran's account of a personal assault in service not to be credible.  The Board concludes that further medical examination of the evidence of record would not lead to the production of any probative evidence.  See generally Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (noting that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.)  Accordingly, a VA examination is not warranted.

The facts of this case are different than those in Charles v. Principi, which held that VA erred in failing to obtain a medical nexus opinion when evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  See 16 Vet. App. 370 (2002).  Significantly, in this case, there is no supporting evidence whatsoever that the Veteran's claimed in-service stressor occurred.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); (observing circumstances when a remand would not result in any significant benefit to the claimant).

In July 2010, the Veteran inquired about having a "personal hearing by way of video at the VA Office Cincinnati."  In August 2010, the RO requested clarification of what type of hearing the Veteran was requesting, and explained that a hearing before a Decision Review Officer was the only type of personal hearing that could be conducted by videoconference from Cincinnati, Ohio.  It was further explained that in-person and videoconference hearings before the Board were conducted at the VA RO in Cleveland, Ohio.  The Veteran expressed understanding and expressed no further interest in having a hearing before a Veterans Law Judge.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

More specifically, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2011).  With respect to the third element, the Veteran's claimed stressors must be corroborated by evidence other than the claimant's own testimony or the diagnosis of PTSD itself.  See 38 C.F.R. § 3.304(f) (2011); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new                      § 3.304(f)(3) are applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The Court has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

In the instant case, the Veteran essentially contends that she has PTSD as a result of an alleged sexual assault that occurred while she served on active duty in the Republic of Korea (Korea).  

As noted above, any claim for service connection first requires the presence of a currently-diagnosed disability.  The Veteran's VA treatment records indicate that she has received a diagnosis of, among other ailments, bipolar disorder and PTSD.  

With regard to the second element required to support a claim for service connection for PTSD, a link between the Veteran's current symptoms and an in-service stressor, a June 2009 letter from a VA psychiatrist, among other records, links the Veteran's PTSD to a sexual assault that the Veteran allegedly suffered in service.  For the purpose of this decision alone, the second element required to support a claim for PTSD, a link between the Veteran's symptoms and the alleged in-service stressor, is arguably satisfied.

With regard to the third element required to support a claim for PTSD, an in-service stressor, the Board notes that the Veteran's claim for PTSD is not based on the Veteran's fear of hostile military activity.  Instead, the Veteran alleges that her PTSD is due to a sexual assault that occurred while she was stationed in Seoul, Korea.  The liberalizing criteria discussed above that do not require a verified stressor, therefore, do not apply.  See 38 C.F.R. §3.304(f)(3) (2011).  The record, therefore, must contain credible supporting evidence that the Veteran's claimed in-service stressor actually occurred.

The record's first indication of an in-service sexual assault appears in an August 1998 VA clinical note stating that the Veteran "acknowledges active duty sexual trauma."  In October 2001, the Veteran stated to a private clinician only that she "had a successful career in the Army," without noting that a sexual assault occurred.

In a November 2002 clinical note, B.L., the Veteran's VA psychiatrist and primary care physician from 1998-2008, stated that the Veteran was "assaulted during an attempted rape by two male soldiers who wanted to punish her for having a relationship with a Korean male."  In June 2003, B.L. stated that the Veteran had experienced "assault and attempted rape while on active duty in Korea."  In an August 2003 clinical note, B.L. stated that the Veteran indicated that she wanted to "learn more about the culture" in-service and befriended a Korean man who became her tour guide and boyfriend.  She "became a part of his family."  B.L. indicated that the Veteran then became the subject of "incessant sexual harassment and hostility" for befriending a Korean man.  B.L. stated that two American servicemen "cornered" the Veteran, punched her in the face, and forced her to the ground.  B.L. indicated that the Veteran stated that the men were "preparing to rape her" but ran away after the Veteran screamed.  The Veteran allegedly reported the incident and never saw the men again.  

In her November 2003 claim for benefits, the Veteran stated that she was raped by seven men, three from her unit.  The Veteran indicated that she reported the rape both to her commanding officer and to the military police.  Three of the men who participated in the assault, the Veteran alleged, were transferred.  The Veteran stated that she was examined in the base infirmary in Seoul.  An August 2004 private psychologist indicated that the Veteran reported that she was "physically and sexually abused" in service, noting that she was attacked by five servicemen and subsequently reported the assault.  The Veteran stated that she began having "significant problems with her mood" after she was "attacked" in the service.  The physician noted that while the Veteran discussed her history in a "fairly forthcoming manner," she minimized both her responsibility in her prior behaviors and her substance abuse history.

In a May 2004 note submitted on the Veteran's behalf to the SSA, B.L. did not mention the alleged in-service sexual assault, or for that matter any in-service event,  as a PTSD stressor, instead noting that "abandonment is at the heart of what [he calls PTSD] . . . the [Veteran's] stressors are cumulative, not restricted to a single extraordinary event."

In an August 2005 private psychological examination, the clinician noted that the Veteran reported suffering  a "rather dramatic sexual assault" in service, and she reported receiving counseling at that time from a military nurse.  The clinician noted that the Veteran reported falling down three flights of stairs in November 2000, and this fall, the Veteran reported, "reactivated" her PTSD.  

In February 2006, the Veteran stated to a private psychiatrist that she was raped during active duty service, and the psychiatrist opined that the Veteran "may have exaggerated her difficulties to some degree."  In a March 2006 statement, the Veteran indicated that she lived in a hut with no restroom facilities when she was stationed in Korea.  Her restroom facilities were located 50 feet away from her hut.  The Veteran alleged that in March 1979, she needed to use the restroom at 1:00 A.M., emphasizing that she "remember[ed] this time so vividly because it still haunts me."  The Veteran stated that she was approached by four American soldiers from her unit who harassed her, and when she ignored them, forcibly removed her clothing and attempted to rape her.  Before the rape occurred, the Veteran fought them, and a passer-by "scared them away."  The Veteran indicated that she informed the officer on duty and was treated at sick call.  The Veteran alleged that all of the soldiers were transferred.

In June 2007, B.L. stated that the Veteran was raped by four servicemen, became pregnant as a result of the rapes and was then forced to have an abortion in a Korean hospital off-base.  B.L. stated that the Veteran's "rape and abortion" were "centrally emotionally debilitating experiences."  In October 2007, B.L. again stated that several assailants raped the Veteran in-service, resulting in a pregnancy.  B.L. stated that a Korean male friend then took her to a local hospital when she was off-duty in order to have an abortion.  B.L. stated that the Veteran "kept her sexual trauma secret from caregivers and family," and that she "had no close and affectionate relationships with VA staff, or in her life for that matter, [because] she was too ashamed and humiliated about what happened."

In May 2008, the Veteran stated in the course of an investigatory hearing against B.L. that she "came to the point where . . . [she] finally got to relive the fact that [she] was raped and pregnant at 19 in Korea and [she] was over there alone and [she] had an abortion."  In May 2009, the Veteran stated that she was "raped by a group of [her] own unit members while serving in South Korea."  She indicated that she reported the rape to her commanding officer.  She indicated that she suppressed the memory for years but "finally it resurfaced."

In June 2009, the Veteran's then-representative argued that the Veteran's "rape is a suppressed memory that a fall down three flights of stairs brought to the surface."  In July 2009, the Veteran's then-representative indicated that the Veteran's rape was a "long suppressed memory."  A June 2009 letter provided by the Veteran's psychologist noted that only a fraction of the number of women who experience a military sexual assault actually report it.  The letter referenced a study conducted in 2002 by the Department of Defense indicating that 54 percent of women on active duty experienced sexual harassment in the previous year, and 3 percent of women experienced an attempted or completed sexual assault.  The remainder of the letter explained why sexual assault is typically underreported within the military.  

The Board acknowledges the suggestion of the June 2009 letter that such assaults may go officially unreported, and thus in July 2011, VA solicited from the Veteran any alternative evidence tending to corroborate the allegation that an in-service personal assault occurred.  The Veteran has provided no such evidence.  Additionally, in the instant case, the Veteran has alleged that she indeed reported the alleged assault to her supervisors.

In addition, pursuant to the Board's January 2011 Remand, VA has received the Veteran's full personnel file.  The Board has closely reviewed records from the Veteran's entire period of active duty service, not simply the period of time that she spent in Korea, for any suggestion whatsoever that the alleged event occurred, including any possible behavior changes evidenced by the Veteran, and it has found no such evidence.  The record indicates that the Veteran served in Korea from March 16, 1979 to March 7, 1980.  The Veteran has consistently alleged that she reported the alleged assault to her supervisor; the Veteran's personnel record contains no evidence that such a report occurred.  

The Board observes no suggestion of behavioral problems in service.   To the contrary, in November 1978, the Veteran received a Letter of Commendation for her selection as the Colonel's Orderly.  In February 1980, the Veteran was awarded with a Certificate of Achievement for outstanding performance of duty as Materiel Supplyperson, Headquarters and Headquarters Company, 2d Engineer Group, APO San Francisco 96301 from March 1979 to March 1980.  In August 1980, the Veteran was promoted from Private First Class, E-3, to Specialist Four, E-4.  In July 1980, the Veteran was awarded with the Army Commendation Medal.

The Board has also reviewed the Veteran's available medical record, which the Board acknowledges is incomplete.  The Veteran received gynecological care in 1981 for a Bartholin's cyst, and the Veteran received instruction that year concerning the "VD, Contraception and personnel care services available."  No other gynecological treatment, or any treatment implying that an assault occurred, is of record.  

The Veteran's August 1981 separation examination does not suggest that the Veteran experienced an assault, pregnancy, or abortion while in service.  No significant interval history from the time of the Veteran's entrance examination was recorded.  Likewise, the Veteran's August 1981 Report of Medical History completed by the Veteran does not make reference to an assault, pregnancy, or abortion in service.  The Veteran indicated that she had not "been treated for a female disorder" or "had a change in menstrual pattern."  The only pertinent medical conditions listed by the Veteran were a previous fracture of the right leg and a bunion with no mention of a prior pregnancy or abortion.  The Veteran indicated that she had not had, nor had she been advised to have, any operations.  The Veteran indicated that she had never been a patient in any type of hospital.  The Veteran indicated that she had never had any illness or injury.  The Veteran stated that she had not consulted with or been treated by clinics, physicians, healers, or other practitioners in the past five years for other than minor illnesses.

The Veteran's DD Form 214 indicates that the Veteran was honorably discharged in October 1981, having received the Army Commendation Medal and Expert Marksmanship Qualification Badge.

Upon consideration of the above evidence, the AMC issued a Formal Finding of Insufficient Stressor Verification in January 2012.  The AMC indicated that a thorough search of the Veteran's personnel file for behavioral changes did not demonstrate any out-of-character behavior.  The AMC found that due to a lack of information and no evidence of behavioral changes, the stressor could not be verified.

The Board agrees.  The Veteran has submitted no corroborating evidence in support of her claim, fundamental details of which have changed over time.  Furthermore, her recitations of the circumstances surrounding her alleged assault have been inconsistent over the years.  At certain times, notably November 2002, June 2003, August 2003, and March 2006, the Veteran stated that she experienced an attempted rape, and even emphasized in March 2006 that she remembered the attempted rape "vividly."  At other times, for the first time on the date of her claim for benefits in November 2003, the Veteran alleged that she was raped by multiple servicemen.  From June 2007 onwards, the Veteran alleged that she was raped, and then experienced an ensuing pregnancy and abortion.  The number of assailants involved has additionally varied with time: as few as two assailants, as noted in November 2002, and as many as seven assailants, as noted in November 2003.

Unfortunately, with allegations that have changed so significantly over time-from an attempted rape by two individuals to a rape by seven individuals that resulted in pregnancy and abortion-the Board must discount the credibility of the Veteran's current statements.  The first allegation of an assault-the 1998 clinical note-occurs some 17 years after the Veteran's separation from service.  The first allegation that the Veteran experienced a rape occurred only in conjunction with her November 2003 claim for benefits, 22 years after service.  The self-interest of the Veteran's changing story detracts from the credibility of the Veteran's more recent allegations.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence.)

In addition to the Veteran's own allegations, the Board has considered the VA treatment reports that explicitly link the Veteran's PTSD to an in-service assault.  The question of whether the veteran was exposed to a stressor in service is a factual one, however, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  In other words, whether a claimed stressor is of sufficient gravity to cause or support a diagnosis of PTSD is medical in nature; however, whether a claimed stressor actually occurred is a question of fact for adjudicators.  

As discussed above, the VA opinions are based on the Veteran's own account of an in-service stressor that is otherwise unverified.  These VA opinions do not identify any specific supporting evidence corroborating the assault.  The Board therefore does not find that these opinions lend additional credibility to the Veteran's accounts of assault.

The Board has also considered the contentions of  B.L., the Veteran, and the Veteran's then-representative, that the Veteran's changing account of in-service abuse represented the gradual recovery of memories following her fall down three flights of stairs in 2000.  Neither the Veteran nor her representative are competent to offer such medical opinions, and, as noted above, such opinions are additionally self-interested; the Board therefore places little weight on these opinions.  

While B.L., as a psychiatrist, is competent to opine in such a way, he was ultimately found by VA to have engaged in unethical behaviors and rendered inappropriate treatment of the Veteran.  These problems include conflicts of interest, multiple relationships, personal intimacies, and financial/material support.  More specifically, the record reflects that B.L. professed his love for the Veteran on multiple occasions and attempted to initiate a physically intimate relationship with her while serving as her psychiatrist.  At a minimum, the foregoing calls into question the objectivity of B.L.'s medical opinion.  Simply put, the Board as the finder of fact, finds that the opinions of B.L., while competent, are of no probative value.  The Board therefore places greater probative weight on the fact that the Veteran's story has changed so markedly over time and is uncorroborated, and it finds that there is no in-service stressor.

The Board also notes, with respect to the claim for service connection for other acquired psychiatric condition, that this conclusion necessarily means that the Veteran has not satisfied the second Hickson element: in-service disease or injury.  The Veteran's claim for service connection for an acquired psychiatric condition therefore fails on that basis alone.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  The Board additionally notes that in the instant case, given the unavailability of the Veteran's full service treatment records, it has a heightened duty to carefully consider the benefit of the doubt doctrine.  The Board finds, however, that the benefit of the doubt is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  There is no competent and probative evidence, to include the statements offered by the Veteran, that verifies the claimed stressor, and the third element required for a claim of service connection for PTSD has not been satisfied.  The claim fails on that basis alone.  Additionally, the evidence of record contains no competent and probative evidence of in-service injury or disease, and the Veteran's claim for service connection for an acquired psychiatric condition fails on this basis alone.  Furthermore, the lack of credible evidence of an in-service injury or psychiatric complains combined with a lack of credible evidence of such symptoms and treatment for many years after service weighs heavily against a findings that any current acquired psychiatric disability was initially manifested during service and has continued since service.  

Based on the foregoing, the Board concludes that the weight of the evidence is against the Veteran's claim and the benefits sought on appeal are denied.



ORDER

Service connection for an acquired psychiatric condition, to include PTSD, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


